EX 10.1
[echologo.jpg]
December 23, 2011




Platinum Partners Liquid Opportunity Master Fund L.P.
Platinum-Montaur Life Sciences, LLC
152 West 57th Street, 4th Floor
New York, New York 10019


Re:           Exercise of Outstanding Warrants


Gentlemen:


Reference is made to the letter Agreement by and among Echo Therapeutics, Inc.
(“Echo”), Platinum Partners Liquid Opportunity Master Fund L.P. and
Platinum-Montaur Life Sciences, LLC (collectively, “Platinum”) dated as of
November 14, 2011, pursuant to which Platinum agreed to exercise Series 1
Warrants and Series 2 Warrants acquired in Echo’s Series D Preferred Stock
Offering with a total aggregate exercise price of $2 million no later than
December 31, 2011 (the “Agreement”).


Platinum owns an aggregate of 3,225,190 warrants to purchase common stock, $0.01
par value per share (“Common Stock”), of Echo, 2,000,190 of which have an
exercise price of $1.50 per share, 600,000 of which have an exercise price of
$2.00 per share and 625,000 of which have an exercise price of $2.50 per share
(collectively, the “Warrants”).


The purpose of this letter is to confirm that Platinum shall exercise all of the
Warrants for cash no later than December 30, 2011 (the “Election Period”). In
consideration for and simultaneously with such voluntary exercise, Echo will
amend the exercise price of the Warrants to $1.00 per share.


To exercise the Warrants and receive the corresponding reduction in the exercise
price of the Warrants, please return (1) a completed and signed copy of this
letter and (2) confirmation of the allocation of shares between Common Stock and
Series C Preferred Stock to Kimberly Burke, Echo’s General Counsel, via email at
kburke@echotx.com or via fax at 215-717-4109 by December 27, 2011.  A wire for
the aggregate amount of the Warrant exercise price also must be received by 5:00
p.m. ET on December 30, 2011.


At your election, for so long as the issuance of Common Stock is not prohibited
by the 4.99% and/or 9.99% (as applicable) beneficial ownership restriction
described in the Warrants, you may receive, on exercise, either Common Stock or
Series C Preferred Stock convertible into that number of shares of Common Stock
that you would otherwise be entitled to receive upon the warrant exercises
described herein.  In the event that the exercise of such warrants would result
in you and your affiliates beneficially owning (as calculated pursuant to Rule
13d-3 under the Securities Exchange Act) in excess of 4.99% or 9.99% (as
applicable) of the outstanding Common Stock of the Company as set forth in the
Warrants, in lieu of the issuance of shares of Common Stock in excess of such
restriction, the Company shall issue to you a number of shares of its Series C
Preferred Stock convertible into the aggregate number of shares of Common Stock
issuable by the Company pursuant to the exercise described herein in excess of
such 4.99% and/or 9.99% (as applicable) beneficial ownership restriction.  For
purposes of determining the amount of such excess, the Company will rely on your
good faith representations as to your current beneficial ownership and your
understanding of the amount of Common Stock of the Company currently outstanding
(as determined by reference to section 13(d) of the Securities Exchange Act and
the rules promulgated thereunder).



 
 

--------------------------------------------------------------------------------

 
 
If you are in agreement with the terms set forth above, please sign one copy of
this letter and return it to the undersigned at your earliest convenience.
 
Regards,


/s/ Patrick T. Mooney


Patrick T. Mooney
Chief Executive Officer and President


 
Acknowledged and agreed to as of this 28th day of December, 2011:


Platinum Partners Liquid Opportunity Master Fund L.P.
 
By: /s/ Joseph San Filippo
     Name: Joseph San Filippo
     Title: CFO




Platinum-Montaur Life Sciences, LLC
 
By: /s/ Joseph San Filippo
     Name: Joseph San Filippo
     Title: CFO
 






Echo Therapeutics, Inc.    8 Penn Center    1628 JFK Boulevard, Suite
300    Philadelphia, PA 19103    p: 215.717.4100    f: 215.717.4109
 